PER CURIAM:
In this action, the Court of Chancery entered an order dismissing a complaint by the Capital Educators Association to enjoin The Board of Education of the Capital School District from holding an election in which public school employees would have an opportunity to vote for the Capital Federation of Teachers (and the Association). The Association was the certified bargaining representative for the employees, cf. 14 DeLC. § 4004, and a new election had been scheduled. The Federation is a competing union. After the Trial Court denied relief, the Association docketed this appeal.
It is undisputed that the election has been held, that the Association received the requisite number of ballots in its favor and has been certified as the bargaining agent for a period of two years running at least through 1980.
Clearly, the issues tendered by this case are moot and we are not satisfied that what remains is within the “class of controversies capable of repetition, yet evading review.” First National Bank of Boston v. Bellotti, 435 U.S. 765, 98 S.Ct. 1407,1414, 55 L.Ed.2d 707 (1978). Assuming that the issue is capable of repetition, a judicial review is, generally speaking, at least, available to a diligent plaintiff who acts within the time frame (approximately sixty days) which counsel indicated is available under the statutory plan. See 14 Del.C. §§ 4004, 4005 as to the certification and election procedures.
Dismissed.